SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 14, 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash distribution 2 Parent Company Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2013 to 12/31/2013 9 1/1/2012 to 12/31/2012 10 Statement of Value Added 11 Consolidated Financial Statements Balance Sheet - Assets 12 Balance Sheet - Liabilities 13 Statement of Income 14 Statement of Comprehensive Income 15 Statement of Cash Flows 16 Statement of Changes in Shareholders’ Equity 1/1/2013 to 12/31/2013 18 1/1/2012 to 12/31/2012 19 Statement of Value Added 20 Comments on the Company’s Consolidated Performance 21 Notes to the Financial Statements 30 Reports and Statements Unqualified Independent Auditors’ Review Report 115 Opnion of the Supervisory Board or Equivalent Body 118 Statement of Diretors on the Financial Statements 119 Statement of Diretors on Auditors’ Report 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 12/31/2013 Paid-in Capital Common 1,457,970,108 Preferred 0 Total 1,457,970,108 Treasury Shares Common 0 Preferred 0 Total 0 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Cash distribution Event Approval Dividends Inition Payment Type of share Class of share Dividends per common share (R$/share) Meeting of Board of Directors 04/17/2013 Interest on Capital 04/25/2013 Ordinary 0.08436 Meeting of Board of Directors 05/23/2013 Interest on Capital 05/29/2013 Ordinary 0.22634 Meeting of Board of Directors 07/03/2013 Interest on Capital 07/05/2013 Ordinary 0.07339 Meeting of Board of Directors 08/06/2013 Dividends 08/15/2013 Ordinary 0.14404 Meeting of Board of Directors 08/06/2013 Interest on Capital 08/15/2013 Ordinary 0.06173 Meeting of Board of Directors 11/13/2013 Dividends 11/28/2013 Ordinary 0.27435 Meeting of Board of Directors 11/13/2013 Interest on Capital 11/28/2013 Ordinary 0.06859 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Year 12/31/2013 First prior year 12/31/2012 Second prior year 12/31/2011 1 Total assets Current assets 1.01.01 Cash and cash equivalents 206,624 2,995,757 2,073,244 1.01.03 Trade receivables 1,992,704 2,032,431 3,516,800 1.01.04 Inventories 2,459,230 2,704,302 2,885,617 1.01.08 Other current assets 395,616 653,956 411,292 Non-current assets 1.02.01 Long-term receivables 4,134,846 3,526,732 3,852,937 1.02.01.06 Deferred taxes 2,612,998 1,869,775 1,300,650 1.02.01.09 Other non-current assets 1,521,848 1,656,957 2,552,287 1.02.02 Investments 27,005,592 23,356,506 22,573,890 1.02.03 Property, plant and equipment 12,418,095 11,636,182 10,247,845 1.02.04 Intangible assets 76,469 19,668 21,192 PAGE 3 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Year 12/31/2013 First prior year 12/31/2012 Second prior year 12/31/2011 2 Total liabilities Current liabilities 2.01.01 Payroll and related taxes 159,892 130,014 123,839 2.01.02 Trade payables 926,935 1,193,726 667,886 2.01.03 Taxes payable 150,066 118,365 122,648 2.01.04 Borrowings and financing 3,854,694 2,621,503 4,330,141 2.01.05 Other payables 1,138,956 1,383,179 1,872,865 2.01.06 Provisions 273,246 253,973 234,130 2.01.06.01 Provision for tax, social security, labor and civil risks 273,246 253,973 225,997 2.01.06.02 Other provisions - - 8,133 Non-current liabilities 2.02.01 Borrowings and financing 21,394,660 21,518,489 19,005,495 2.02.02 Other payables 10,173,732 8,927,096 9,718,976 2.02.04 Provisions 2,520,425 2,162,292 1,521,016 2.02.04.01 Provision for tax, social security, labor and civil risks 438,114 344,951 262,432 2.02.04.02 Other provisions 2,082,311 1,817,341 1,258,584 2.02.04.02.03 Provision for environmental liabilities and decommissioning of assets 365,716 400,487 313,094 2.02.04.02.04 Pension and healthcare plan 485,084 565,556 469,027 2.02.04.02.05 Provision for losses on investments 1,231,511 851,298 476,463 Shareholders’ equity 2.03.01 Issued capital 4,540,000 4,540,000 1,680,947 2.03.02 Capital reserves 30 30 30 2.03.04 Earnings reserves 2,839,568 3,690,543 7,671,620 2.03.04.01 Legal reserve 361,641 336,190 336,190 2.03.04.02 Statutory reserve 2,477,927 2,794,353 5,717,390 2.03.04.08 Additional dividends and interest on capital proposed - 560,000 273,492 2.03.04.10 Investment reserve - - 1,344,548 2.03.08 Other comprehensive income 716,972 386,324 (1,366,776) PAGE 4 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of Income (R$ thousand) Code Description Current Year 1/1/2013 to 12/31/2013 First Prior Year 01/01/2012 to 12/31/201 2 3.01 Net revenue from sales and/or services 13,929,433 10,640,617 3.02 Cost of sales and/or services (9,906,380) (8,039,597) 3.03 Gross profit 4,023,053 2,601,020 3.04 Operating expenses/income 632,120 (1,009,748) 3.04.01 Selling expenses (503,514) (320,722) 3.04.02 General and administrative expenses (337,348) (332,425) 3.04.04 Other operating income 730,843 126,127 3.04.05 Other operating expenses (760,311) (1,814,321) 3.04.06 Share of profits of investees 1,502,450 1,331,593 3.05 Profit before finance income (costs) and taxes 4,655,173 1,591,272 3.06 Finance income (costs) (3,938,379) (3,033,404) 3.06.01 Finance income 74,290 287,527 3.06.02 Finance costs (4,012,669) (3,320,931) 3.06.02.01 Net exchange losses on financial instruments (1,030,289) (542,103) 3.06.02.02 Finance costs (2,982,380) (2,778,828) 3.07 Profit (loss) before taxes on income 716,794 (1,442,132) 3.08 Income tax and social contribution (207,769) 1,022,019 3.09 Profit (loss) from continuing operations 509,025 (420,113) Profit (loss) for the year 3.99 Earnings per share - (R$/share) - - 3.99.01 Basic earnings per share - - 3.99.01.01 Common shares 0,34913 (0,28815) 3.99.02 Diluted earnings per share - - 3.99.02.01 Common shares 0,34913 (0,28815) PAGE 5 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Year 1/1/2013 to 12/31/2013 First Prior Year 01/01/2012 to 12/31/201 2 4.01 Profit for the year 509,025 (420,113) 4.02 Other comprehensive income 330,648 1,753,100 4.02.01 Cumulative translation adjustments for the year 218,927 147,735 4.02.02 Actuarial (losses) gains on defined benefit pension plan, net of taxes 64,336 106,209 4.02.03 Available-for-sale assets, net of taxes 44,084 (8,329) 4.02.05 Impairment of available-for-sale assets, net of taxes 3,301 1,507,485 4.03 Comprehensive income for the year 839,673 1,332,987 PAGE 6 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Year 1/1/2013 to 12/31/2013 First Prior Year 01/01/2012 to 12/31/201 2 6.01 Net cash generated by operating activities 1,459,141 2,738,545 6.01.01 Cash generated from operations 2,640,048 2,525,466 6.01.01.01 Profit (loss) for the year 509,025 (420,113) 6.01.01.02 Charges on borrowings and financing 2,548,728 2,474,810 6.01.01.03 Charges on loans and financing granted (44,215) (17,356) 6.01.01.04 Depreciation, depletion and amortization 923,847 920,547 6.01.01.05 Share of profits (losses) of investees (1,502,450) (1,331,593) 6.01.01.06 Deferred income tax and social contribution (651,444) (1,022,019) 6.01.01.07 Provision for tax, social security, labor, civil and environmental risks 122,913 255,046 6.01.01.08 Inflation adjustment and exchange differences, net 1,194,406 483,201 6.01.01.09 Gain on derivative transactions 4,268 9,166 6.01.01.10 Impairment of available-for-sale assets 3,369 1,245,024 6.01.01.11 Residual value of permanent assets written off 12,548 3,617 6.01.01.13 Provision for actuarial liabilities 13,392 (29,955) 6.01.01.15 Gain on loss of control over Transnordestina (473,899) - 6.01.01.16 Other provisions (20,440) (44,909) 6.01.02 Changes in assets and liabilities (1,180,907) 213,079 6.01.02.01 Trade receivables - third parties (63,203) 90,402 6.01.02.02 Trade receivables - related parties (305,903) 1,178,457 6.01.02.03 Inventories 156,961 117,202 6.01.02.04 Receivables from related parties 28,276 133,132 6.01.02.05 Recoverable taxes (6,186) 146,080 6.01.02.06 Judicial deposits (6,089) 15,263 6.01.02.07 Dividends received from related parties 351,622 275,806 6.01.02.09 Trade payables (299,868) 440,823 6.01.02.10 Payroll and related taxes 142,917 (111,631) 6.01.02.11 Taxes in installments - REFIS 392,366 (123,687) 6.01.02.13 Payables to related parties 310,763 (4,166) 6.01.02.15 Interest paid (1,889,682) (2,027,268) 6.01.02.17 Interest on swaps paid (4,617) (10,591) 6.01.02.18 Interest received 2,420 - 6.01.02.19 Other 9,316 93,257 6.02 Net cash used in investing activities (1,848,822) (627,450) 6.02.01 investments (127,549) (698,420) 6.02.02 Purchase of property, plant and equipment (1,658,895) (1,627,071) 6.02.03 Cash from merger of subsidiaries 1,761 - 6.02.05 Capital reduction in subsidiary - 1,855,208 6.02.07 Receipt/payment in derivative transactions (12,688) - 6.02.09 Purchase of intangible assets (11) (237) 6.02.10 Intercompany loans (309,895) (172,317) 6.02.11 Receipt of intercompany loans 258,455 15,387 6.03 Net cash used in financing activities (2,399,452) (1,173,330) 6.03.01 Borrowings and financing raised 1,363,253 2,712,471 6.03.03 Repayment of borrowings (2,102,202) (2,686,067) 6.03.05 Dividends and interest on capital paid (1,660,503) (1,199,734) PAGE 7 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Year 1/1/2013 to 12/31/2013 First Prior Year 01/01/2012 to 12/31/201 2 6.04 Exchange differences on translating cash and cash equivalents - (15,252) 6.05 Increase (decrease) in cash and cash equivalents (2,789,133) 922,513 6.05.01 Cash and equivalents at the beginning of the year 2,995,757 2,073,244 6.05.02 Cash and equivalents at the end of the year 206,624 2,995,757 PAGE 8 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 12/31/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserves Retained earnings or accumulated losses Other comprehensive income Shareholders’ equity 5.01 Opening balances 4,540,000 30 3,690,543 386,324 8,616,897 5.03 Adjusted opening balances 4,540,000 30 3,690,543 386,324 8,616,897 5.04 Capital transactions with shareholders -560,000 -800,000 -1,360,000 5.04.06 Dividends -610,000 -610,000 5.04.07 Interest on capital -190,000 -190,000 5.04.11 Approval of additional dividends at the Annual Shareholders’ Meeting -560,000 -560,000 5.05 Total comprehensive income 509,025 330,648 839,673 5.05.01 Profit for the year 509,025 509,025 5.05.02 Other comprehensive income 330,648 330,648 5.05.02.04 Translation adjustments for the year 218,927 218,927 5.05.02.07 Actuarial (losses) gains on defined benefit pension plan, net of taxes 64,336 64,336 5.05.02.08 Available-for-sale assets, net of taxes 44,084 44,084 5.05.02.10 Impairment of available-for-sale assets 3,301 3,301 5.06 Internal changes in shareholders' equity -290,975 290,975 - 5.06.01 Recognition of reserves 25,451 -25,451 - 5.06.05 Reversal of statutory working capital reserve -316,426 316,426 - 5.07 Closing balances 4,540,000 30 2,839,568 - 716,972 8,096,570 PAGE 9 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2012 to 12/31/2012 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings or accumulated losses Other comprehensive income Shareholders’ equity 5.01 Opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 5.03 Adjusted opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 5.04 Capital transactions with shareholders 2,859,053 -3,432,545 -573,492 5.04.01 Capital increases 2,859,053 -2,859,053 5.04.06 Dividends -300,000 -300,000 5.04.07 Interest on capital -560,000 -560,000 5.04.08 Declared interest on capital 560,000 560,000 5.04.09 Additional dividends approved at the Annual Shareholders’ Meeting -273,492 -273,492 5.05 Total comprehensive income -548,532 1,753,100 1,204,568 5.05.01 Profit for the year -420,113 -420,113 5.05.02 Other comprehensive income -128,419 1,753,100 1,624,681 5.05.02.04 Translation adjustments for the year 147,735 147,735 5.05.02.06 Actuarial (losses) gains on defined benefit pension plan, net of taxes -22,210 -22,210 5.05.02.07 Available-for-sale assets, net of taxes 1,499,156 1,499,156 5.05.02.08 Reclassification of actuarial losses -128,419 128,419 5.06 Internal changes in shareholders' equity -548,532 548,532 5.06.04 Absorption of 2012 loss -420,113 420,113 5.06.05 Absorption of actuarial losses -128,419 128,419 5.07 Closing balances 4,540,000 30 3,690,543 - 386,324 8,616,897 PAGE 10 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description Current Year 1/1/2013 to 12/31/2013 First Prior Year 01/01/2012 to 12/31/201 2 7.01 Revenues 17,385,888 13,422,399 7.01.01 Sales of products and services 16,837,903 13,348,805 7.01.02 Other revenues 550,112 58,578 7.01.04 Allowance for (reversal of) doubtful debts (2,127) 15,016 7.02 Raw materials acquired from third parties (10,826,648) (10,031,414) 7.02.01 Costs of sales and services (9,494,642) (7,644,242) 7.02.02 Materials, electric power, outside services and other (1,336,872) (1,129,547) 7.02.03 Impairment/recovery of assets 4,866 (1,257,625) 7.03 Gross value added 6,559,240 3,390,985 7.04 Retentions (923,847) (920,547) 7.04.01 Depreciation, amortization and depletion (923,847) (920,547) 7.05 Wealth created 5,635,393 2,470,438 7.06 Value added received as transfer 1,845,530 1,940,719 7.06.01 Share of profits of investees 1,502,450 1,331,593 7.06.02 Finance income 74,290 287,527 7.06.03 Other 268,790 321,599 7.07 Wealth for distribution 7,480,923 4,411,157 7.08 Wealth distributed 7,480,923 4,411,157 7.08.01 Personnel 1,119,233 926,812 7.08.01.01 Salaries and wages 890,264 696,600 7.08.01.02 Benefits 168,954 167,720 7.08.01.03 Severance pay fund (FGTS) 60,015 62,492 7.08.02 Taxes, fees and contributions 1,577,584 257,148 7.08.02.01 Federal 1,389,679 38,054 7.08.02.02 State 163,635 184,992 7.08.02.03 Municipal 24,270 34,102 7.08.03 Lenders and lessors 4,275,081 3,647,310 7.08.03.01 Interest 2,981,274 2,778,014 7.08.03.02 Leases 9,993 5,326 7.08.03.03 Other 1,283,814 863,970 7.08.04 Shareholders 509,025 (420,113) 7.08.04.01 Interest on capital 190,000 - 7.08.04.02 Dividends 610,000 - 7.08.04.03 Retained earnings (accumulated losses) for the year (290,975) (420,113) PAGE 11 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Year 12/31/2013 First prior year 12/31/2012 Second prior year 12/31/2011 1 Total assets Current assets 1.01.01 Cash and cash equivalents 9,995,672 11,891,821 13,440,690 1.01.03 Trade receivables 2,522,465 2,661,417 2,146,662 1.01.04 Inventories 3,160,985 3,393,193 3,518,907 1.01.08 Other current assets 722,920 1,152,155 1,057,717 Non-current assets 1.02.01 Long-term receivables 4,636,608 3,920,971 4,544,261 1.02.01.02 Short-term investments measured at amortized cost 30,756 116,753 139,679 1.02.01.06 Deferred taxes 2,770,527 2,177,079 1,473,739 1.02.01.09 Other non-current assets 1,835,325 1,627,139 2,930,843 1.02.02 Investments 13,487,023 10,839,787 10,017,456 1.02.03 Property, plant and equipment 14,911,426 18,519,064 15,764,495 1.02.04 Intangible assets 965,440 904,861 230,979 PAGE 12 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Year 12/31/2013 First prior year 12/31/2012 Second prior year 12/31/2011 2 Total liabilities Current liabilities 2.01.01 Payroll and related taxes 208,921 184,963 164,942 2.01.02 Trade payables 1,102,037 2,025,461 1,102,600 2.01.03 Taxes payable 304,095 272,766 318,315 2.01.04 Borrowings and financing 2,642,807 2,169,122 2,598,045 2.01.05 Other payables 972,851 1,582,040 1,939,199 2.01.06 Provisions 333,519 316,547 267,047 2.01.06.01 Provision for tax, social security, labor and civil risks 333,519 316,547 258,914 2.01.06.02 Other provisions - 8,133 Non-current liabilities 2.02.01 Borrowings and financing 25,103,623 27,135,582 24,551,642 2.02.02 Other payables 10,061,571 9,009,049 10,210,273 2.02.03 Deferred taxes 268,833 238,241 19,763 2.02.04 Provisions 1,335,223 1,341,985 1,132,171 2.02.04.01 Provision for tax, social security, labor and civil risks 479,664 371,697 346,285 2.02.04.02 Other provisions 855,559 970,288 785,886 2.02.04.02.03 Provision for environmental liabilities and decommissioning of assets 370,454 565,591 469,050 2.02.04.02.04 Pension and healthcare plan 485,105 404,697 316,836 Shareholders’ equity 2.03.01 Issued capital 4,540,000 4,540,000 1,680,947 2.03.02 Capital reserves 30 30 30 2.03.04 Earnings reserves 2,839,568 3,690,543 7,671,620 2.03.04.01 Legal reserve 361,641 336,190 336,190 2.03.04.02 Statutory reserve 2,477,927 2,794,353 5,717,390 2.03.04.08 Additional dividends proposed - 560,000 273,492 2.03.04.11 Investment reserve - - 1,344,548 2.03.08 Other comprehensive income 716,972 386,324 (1,366,776) 2.03.09 Non-controlling interests (27,511) 390,616 431,349 PAGE 13 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description Current Year 1/1/2013 to 12/31/2013 First Prior Year 01/01/2012 to 12/31/201 2 3.01 Net revenue from sales and/or services 17,312,432 15,228,589 3.02 Cost of sales and/or services (12,422,706) (11,258,667) 3.03 Gross profit 4,889,726 3,969,922 3.04 Operating expenses/income (1,769,972) (3,251,353) 3.04.01 Selling expenses (874,875) (773,488) 3.04.02 General and administrative expenses (485,090) (467,920) 3.04.04 Other operating income 566,063 110,901 3.04.05 Other operating expenses (1,134,208) (2,762,282) 3.04.06 Share of profits of investees 158,138 641,436 3.05 Profit before finance income (costs) and taxes 3,119,754 718,569 3.06 Finance income (costs) (2,511,599) (2,151,351) 3.06.01 Finance income 171,984 391,844 3.06.02 Finance costs (2,683,583) (2,543,195) 3.06.02.01 Net exchange gains on financial instruments 56,157 4,490 3.06.02.02 Finance costs (2,739,740) (2,547,685) 3.07 Profit (loss) before taxes on income 608,155 (1,432,782) 3.08 Income tax and social contribution (74,161) 952,208 3.09 Profit (loss) from continuing operations 533,994 (480,574) Consolidated profit (loss) for the year 3.11.01 Attributed to owners of the Company 509,025 (420,113) 3.11.02 Attributed to non-controlling interests 24,969 (60,461) 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0,34913 (0,28815) 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0,34913 (0,28815) PAGE 14 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Year 1/1/2013 to 12/31/2013 First Prior Year 01/01/2012 to 12/31/201 2 4.01 Consolidated profit for the year 533,994 (480,574) 4.02 Other comprehensive income 330,648 1,753,100 4.02.01 Translation adjustments for the year 218,927 147,735 4.02.02 Actuarial (losses) gains on defined benefit pension plan, net of taxes 64,336 106,209 4.02.03 Available-for-sale assets, net of taxes 44,084 (8,329) 4.02.05 Impairment of available-for-sale assets, net of taxes 3,301 1,507,485 4.03 Consolidated comprehensive income for the year 864,642 1,272,526 4.03.01 Attributed to owners of the Company 839,673 1,332,987 4.03.02 Attributed to non-controlling interests 24,969 (60,461) PAGE 15 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Year 1/1/2013 to 12/31/2013 First Prior Year 01/01/2012 to 12/31/201 2 6.01 Net cash generated by operating activities 2,198,079 2,528,973 6.01.01 Cash generated from operations 4,147,256 4,208,865 6.01.01.01 Profit (loss) for the year attributable to owners of the Company 509,025 (420,113) 6.01.01.02 Profit (loss) for the year attributable to non-controlling interests 24,969 (60,461) 6.01.01.03 Charges on borrowings and financing 2,233,500 2,203,057 6.01.01.04 Depreciation, depletion and amortization 1,155,593 1,100,472 6.01.01.05 Share of profits (losses) of investees (158,138) (641,436) 6.01.01.06 Deferred income tax and social contribution (1,216,594) (1,274,207) 6.01.01.07 Provision for tax, social security, labor, civil and environmental risks 97,371 232,308 6.01.01.08 Inflation adjustment and exchange differences, net 1,638,653 1,010,237 6.01.01.09 Gain on derivative transactions 25,597 13,739 6.01.01.10 Impairment of available-for-sale security 5,002 2,022,793 6.01.01.11 Residual value of permanent assets written off 31,660 9,759 6.01.01.13 Provision for actuarial liabilities 13,488 (30,655) 6.01.01.14 Impairment loss adjustment 48,469 - 6.01.01.15 Gain on loss of control over Transnordestina (473,899) - 6.01.01.16 Impairment of the Transnordestina old railway system 216,446 - 6.01.01.17 Other provisions (3,886) 43,372 6.01.02 Changes in assets and liabilities (1,949,177) (1,679,892) 6.01.02.01 Trade receivables - third parties (225,028) 55,349 6.01.02.02 Trade receivables - related parties (62,795) (318,080) 6.01.02.03 Inventories 259,301 164,755 6.01.02.04 Receivables from related parties (54,931) (4,393) 6.01.02.05 Recoverable taxes 486,787 172,402 6.01.02.06 Judicial deposits 5,821 32,595 6.01.02.07 Dividends received from related parties 324,180 247,403 6.01.02.08 Trade payables (841,157) 727,337 6.01.02.09 Payroll and related taxes 148,556 (110,999) 6.01.02.10 Taxes in installments - REFIS 446,443 (125,896) 6.01.02.12 Payables to related parties (3,063) - 6.01.02.14 Interest paid (2,376,537) (2,447,407) 6.01.02.15 Interest on swaps paid (4,617) (39,040) 6.01.02.17 Other (52,137) (33,918) 6.02 Net cash used in investing activities (2,245,806) (3,102,210) 6.02.01 Investments (5,131) (166,915) 6.02.02 Purchase of property, plant and equipment (2,489,569) (2,736,452) 6.02.03 Cash from merger of subsidiaries - 14,880 6.02.07 Receipt/payment in derivative transactions 426,328 65,931 6.02.08 Acquisition of subsidiaries - (301,192) 6.02.09 Purchase of intangible assets (635) (1,388) 6.02.10 Cash and cash equivalents on the loss of control over Transnordestina (146,475) - 6.02.11 Short-term investment, net of redeemed amount (30,324) 22,926 6.03 Net cash used in financing activities (1,881,419) (855,779) 6.03.01 Borrowings and financing raised 1,697,363 3,520,263 6.03.02 Repayment of borrowings (1,923,703) (2,429,046) PAGE 16 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Year 1/1/2013 to 12/31/2013 First Prior Year 01/01/2012 to 12/31/201 2 6.03.03 Repayments of principal - acquisition of subsidiaries - (803,456) 6.03.04 Dividends and interest on capital paid (1,660,503) (1,199,734) 6.03.05 Capital contribution by non-controlling shareholders 5,424 56,194 6.04 Exchange differences on translating cash and cash equivalents 32,997 (119,853) 6.05 Increase (decrease) in cash and cash equivalents (1,896,149) (1,548,869) 6.05.01 Cash and equivalents at the beginning of the year 11,891,821 13,440,690 6.05.02 Cash and equivalents at the end of the year 9,995,672 11,891,821 PAGE 17 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2013 to 12/31/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 3,690,543 386,324 8,616,897 390,616 9,007,513 5.03 Adjusted opening balances 4,540,000 30 3,690,543 386,324 8,616,897 390,616 9,007,513 5.04 Capital transactions with shareholders -560,000 -800,000 -1,360,000 -1,360,000 5.04.06 Dividends -610,000 -610,000 -610,000 5.04.07 Interest on capital -190,000 -190,000 -190,000 5.04.11 Approval of additional dividends at the Annual Shareholders’ Meeting -560,000 -560,000 -560,000 5.05 Total comprehensive income 509,025 330,648 839,673 24,969 864,642 5.05.01 Profit for the year 509,025 509,025 24,969 533,994 5.05.02 Other comprehensive income 330,648 330,648 330,648 5.05.02.04 Translation adjustments for the year 218,927 218,927 218,927 5.05.02.07 Actuarial (losses) gains on defined benefit pension plan, net of taxes 64,336 64,336 64,336 5.05.02.08 Available-for-sale assets, net of taxes 44,084 44,084 44,084 5.05.02.10 Impairment of available-for-sale assets 3,301 3,301 3,301 5.06 Internal changes in shareholders' equity -290,975 290,975 -443,096 -443,096 5.06.01 Recognition of reserves 25,451 -25,451 5.06.04 Reversal of statutory working capital reserve -316,426 316,426 5.06.05 Non-controlling interests in subsidiaries -443,096 -443,096 5.07 Closing balances 4,540,000 30 2,839,568 0 716,972 8,096,570 -27,511 8,069,059 PAGE 18 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2012 to 12/31/2012 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other compre-hensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 431,349 8,417,170 5.03 Adjusted opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 431,349 8,417,170 5.04 Capital transactions with shareholders 2,859,053 -3,432,545 -573,492 -573,492 5.04.01 Capital increases 2,859,053 -2,859,053 0 5.04.06 Dividends -300,000 -300,000 -300,000 5.04.07 Interest on capital -560,000 -560,000 -560,000 5.04.08 Declared interest on capital 560,000 560,000 560,000 5.04.09 Additional dividends approved at the Annual Shareholders’ Meeting -273,492 -273,492 -273,492 5.05 Total comprehensive income -548,532 1,753,100 1,204,568 -60,461 1,144,107 5.05.01 Profit for the year -420,113 -420,113 -60,461 -480,574 5.05.02 Other comprehensive income -128,419 1,753,100 1,624,681 1,624,681 5.05.02.04 Translation adjustments for the year 147,735 147,735 147,735 5.05.02.06 Actuarial (losses) gains on defined benefit pension plan, net of taxes -22,210 -22,210 -22,210 5.05.02.07 Available-for-sale assets, net of taxes 1,499,156 1,499,156 1,499,156 5.05.02.09 Reclassification of actuarial losses -128,419 128,419 0 5.06 Internal changes in shareholders' equity -548,532 548,532 19,728 19,728 5.06.04 Absorption of 2012 loss -420,113 420,113 0 5.06.05 Absorption of actuarial losses -128,419 128,419 0 5.06.06 Non-controlling interests in subsidiaries 19,728 19,728 5.07 Closing balances 4,540,000 30 3,690,543 0 386,324 8,616,897 390,616 9,007,513 PAGE 19 of 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description Current Year 1/1/2013 to 12/31/2013 First Prior Year 01/01/2012 to 12/31/201 2 7.01 Revenues 20,914,567 18,317,816 7.01.01 Sales of products and services 20,572,836 18,243,207 7.01.02 Other revenues 344,371 61,202 7.01.04 Allowance for (reversal of) doubtful debts (2,640) 13,407 7.02 Raw materials acquired from third parties (13,417,176) (14,095,311) 7.02.01 Costs of sales and services (11,353,061) (10,162,852) 7.02.02 Materials, electric power, outside services and other (2,082,205) (1,883,786) 7.02.03 Impairment/recovery of assets 18,090 (2,048,673) 7.03 Gross value added 7,497,391 4,222,505 7.04 Retentions (1,155,593) (1,100,472) 7.04.01 Depreciation, amortization and depletion (1,155,593) (1,100,472) 7.05 Wealth created 6,341,798 3,122,033 7.06 Value added received as transfer 3,570,647 2,616,317 7.06.01 Share of profits of investees 158,138 641,436 7.06.02 Finance income 171,984 391,844 7.06.03 Other 3,240,525 1,583,037 7.07 Wealth for distribution 9,912,445 5,738,350 7.08 Wealth distributed 9,912,445 5,738,350 7.08.01 Personnel 1,537,985 1,315,389 7.08.01.01 Salaries and wages 1,256,728 1,037,792 7.08.01.02 Benefits 210,202 204,866 7.08.01.03 Severance pay fund (FGTS) 71,055 72,731 7.08.02 Taxes, fees and contributions 1,917,542 772,588 7.08.02.01 Federal 1,485,593 344,776 7.08.02.02 State 395,661 384,366 7.08.02.03 Municipal 36,288 43,446 7.08.03 Lenders and lessors 5,922,924 4,130,947 7.08.03.01 Interest 2,742,607 2,551,444 7.08.03.02 Leases 15,883 9,770 7.08.03.03 Other 3,164,434 1,569,733 7.08.04 Shareholders 533,994 (480,574) 7.08.04.01 Interest on capital 190,000 - 7.08.04.02 Dividends 610,000 - 7.08.04.03 Retained earnings (accumulated losses) for the year (290,975) (420,113) 7.08.04.04 Non-controlling interests in retained earnings 24,969 (60,461) PAGE 20 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 2 1- MESSAGE FROM MANAGEMENT Times of global economic turbulence are particularly challenging. But they also create opportunities for those who can glimpse them – it’s just a question of looking on the bright side. And that is how CSN advances: believing and investing in Brazil. In 2013, the Company played a major role in building the stadiums for Brazil’s World Cup, supplying the steel for the new arenas. The year also saw the start-up of the new long steel plant in Volta Redonda (RJ), which will allow the Company to expand its product portfolio and increase sales to markets with good prospects in the coming years, such as construction. For a company that in 70 years of operations has built a reputation for quality and excellence in the manufacture of flat steel for the auto and home appliance industries, it is a challenge to strengthen its long steel portfolio through production in Brazil and begin to compete in this fragmented market. There will also be synergies with the upturn in cement production, another area in which CSN is expanding its operations. The positive results in 2013 show that the Company’s strategy of focusing on a constant increase in productivity and efficiency was correct. Consolidated net revenue totaled R$17.3 billion, a new record, while net revenue from steel operations came to R$12.4 billion. Sales volume amounted to 6.1 million tonnes, 5% more than in 2012, while domestic sales volume totaled 4.7 million tonnes of flat steel, also a new record. The Company invested R$2.8 billion in 2013, preparing the ground for new production and sales records in the years ahead. In the mining sector alone, one of the most prosperous and profitable, CSN invested around R$700 million. It is this unshakable belief in the potential of Brazil and the Brazilians that drives CSN, whether through construction of the Transnordestina railway, which will bring development to the Northeast backlands and change the lives of thousands, or through the expansion of mining activities, generating more wealth for the country. Efficiency and profitability, respect for the environment and integration with our surrounding communities are permanent values of the Company. We are proud of what we do and we will continue to do what we have always done – producing more and performing better. Benjamin Steinbruch Chairman of the Board of Directors PAGE 21 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 2- THE COMPANY CSN is a highly integrated company, with interests in steel, mining, cement, logistics and energy. It operates throughout the entire steel production chain, from the mining of iron ore to the production and sale of a diversified range of high value-added steel products. Thanks to its integrated production system and exemplary management, CSN’s production costs are among the lowest in the global steel sector. In 2013, CSN sold 6.1 million tonnes of steel, 5% up on 2012 and a new record, mostly fueled by domestic sales, which totaled 4.7 million tonnes. The wholly owned mine, Casa de Pedra, located in Congonhas, Minas Gerais, supplies the Company with the high-quality iron ore needed to produce steel. With proven and probable reserves of 1.4 billion tonnes, its current production capacity is 21 million tonnes per year. Together with its jointly-owned subsidiary NAMISA, CSN has been selling iron ore on the seaborne market since 2007. It also runs two port terminals in Itaguaí (RJ): Tecar, from where iron ore is shipped to the seaborne market, and a container terminal, Sepetiba Tecon. With the Casa de Pedra mine, CSN has been consolidating its position as an important player in the seaborne market and is currently, in conjunction with NAMISA, Brazil’s second-largest producer. Most iron ore exports goes to Asia, Europe and the Middle East. The complementary nature of the steel and cement industries led CSN to enter the cement market in 2009, adding value to the slag generated by crude steel production. In addition to the limestone used to produce steel at the Presidente Vargas Steelworks, in Volta Redonda, as of 2011 the Arcos mine, in Minas Gerais, began supplying non-steel limestone for the production of clinker, one of the main inputs for cement production. As a result, CSN’s operations have become even more integrated through verticalization, thereby enhancing competitiveness and profitability. The Company is also one of Brazil’s largest industrial electricity consumers but has sufficient generation assets to ensure its self-sufficiency. In order to increase its current generating capacity of 425 MW, it is concluding the installation of a 21 MW top turbine in the Presidente Vargas Steelworks. 3- OUTLOOK, STRATEGY AND INVESTMENTS CSN has been investing in modernizing its facilities in its five highly-integrated segments, as well as expanding production capacity, always seeking to maximize returns for its shareholders. In addition to investing in organic growth projects, it also analyzes opportunities for acquisitions and strategic alliances, both in Brazil and abroad 3.1- STEEL The Presidente Vargas Steelworks is CSN’s most important unit, with an installed crude steel production capacity of 5.6 million tonnes per year. In 2013, it produced 4.5 million tonnes of crude steel, while the rolled steel production reached 4.6 million tonnes. The Company has been diversifying its steel activities, entering the long steel segment through the construction of a plant in Volta Redonda, which will produce 500,000 tonnes per year, including rebar and wire rods. It also has three subsidiaries abroad, CSN LLC, located in Terre Haute, Indiana, U.S.A., which operates in the flat steel segment, with cold-rolling and galvanizing units; Lusosider, in Paio Pires, Portugal, which produces coated rolled steel; and SWT, in Unterwellenborn, Germany, with an annual production capacity of 1 million tonnes of steel profiles for civil and industrial construction. PAGE 22 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 3.2- MINING CSN is Brazil’s second largest iron ore exporter. In 2013, finished iron ore product sales from the Casa de Pedra and NAMISA mines totaled 25.7 million tonnes. The Company also produced 5.7 million tonnes of iron ore for its own consumption. Additionally, in a first expansion phase, CSN is planning to increase Casa de Pedra’s production capacity to 40 million tonnes per year, while . Tecar, the Company’s terminal in the Port of Itaguaí, reached an iron ore shipment capacity of 45 million tonnes in 2013. 3.3- CEMENT In 2009, CSN implanted its first cement grinding plant in Volta Redonda, with an annual capacity of 2.4 million tonnes. In 2013, the unit produced and sold approximately 2.0 million tonnes of cement. The Company also intends to expand its cement production capacity to 5.4 million tonnes per year. The additional 3.0 million tonnes will come from a plant that will be integrated with a grinding unit and clinker furnace in Arcos, where the Company already operates a clinker furnace, using limestone from its own mine. 3.4 – LOGISTICS Ports Sepetiba Tecon, managed by CSN, is a cargo hub port and one of the biggest container terminals in Rio de Janeiro and one of the largest in its segment in Brazil. In order to expand the terminal, the Company has been investing in infrastructure, including the acquisition of new equipment and the equalization of Berth 301. This project will transform Berth 301 into a continuous quay, allowing it to handle several large vessels simultaneously, thereby raising capacity to more than 600,000 TEUs 1 per year. 1 TEU (Twenty‐Foot Equivalent Unit) - transportation unit equivalent to a standard 20-feet intermodal container Railways CSN retains an interest in three rail companies: MRS Logística, Transnordestina Logística S.A. and FTL (Ferrovia Transnordestina Logística). MRS CSN holds, directly and indirectly, a 33.27% voting-capital interest in MRS Logística, which operates the former Southeastern Network of the Federal Railways (RFFSA), in the Rio de Janeiro - São Paulo - Belo Horizonte corridor. MRS’ rail services play a vital role in supplying the Presidente Vargas Steelworks with raw materials, such as iron ore, coke and coal. It also transports all the iron ore for export, as well as some of CSN’s steel and cement output. Transnordestina Logística S.A. (TLSA) With the support of the federal government, TLSA is building Nova Transnordestina, a 1,728 km-long railway connecting the rail terminal in Eliseu Martins (PI) to the Ports of Suape (PE) and Pecém (CE), crossing several cities in the states of Piauí, Pernambuco and Ceará. The railway’s projected annual operating capacity of 30 million tonnes will play a crucial role in the development of the Northeast and provide logistical support for the region's economic expansion in the oil and by-product, grain, mining and agricultural sectors, among others. At the close of 2013, CSN held 77.3% of TLSA. PAGE 23 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Ferrovia Transnordestina Logística S.A . (FTL) CSN retains 88.41% of FTL, which operates the former Northeastern network of the RFFSA. The railway crosses the states of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas, with a total extension of 4,534 km and a current operating capacity of around 2 million tonnes per year. Its main cargo includes fuel, cement, aluminum, ore, among others. 4- MAIN CORPORATE EVENTS Spin-off of Transnordestina On December 27, 2013, the Company approved the partial spin-off of TLSA with the merger of the spun-off portion by FTL. The operation was part of a proposed business reorganization and resulted in the segregation, by FTL, of almost all the assets associated with Network I, which comprises the stretches of track between São Luís and Mucuripe, Arrojado and Recife, Itabaiana and Cabedelo, Recife and Macau, and Propriá and Jorge Lins. TLSA retained the assets and liabilities associated with Network II which comprises the stretches between Missão Velha and Salgueiro, Salgueiro and Trindade, Trindade and Eliseu Martins, Salgueiro and Porto de Suape and Missão Velha and Porto de Pecém. As a result of the partial spin-off of TLSA and the consequent entry into effect of the new shareholders’ agreement, control of TLSA began to be shared with certain public shareholders, who had veto rights over certain important corporate decisions. Consequently, CSN ceased to consolidate TLSA and began recognizing it in accordance with the equity accounting method. TLSA assumed all the costs and expenses associated with the spin-off, totaling approximately R$8.7 million, including expenses with publications, auditors, appraisers, lawyers and other professional specialists hired to assist with the operation. Partial Spin-off of Prada and CSN Cimentos and Merger of Florestal Nacional On September 30, 2013, the Company approved the partial spin-off of two of its subsidiaries, Companhia Metalúrgica Prada and CSN Cimentos S.A., with the merger, by CSN, of the respective spun-off net assets. On the same date, CSN also merged its subsidiary Florestal Nacional S.A., succeeding it in all its rights and obligations. These corporate operations, in addition to bringing economic benefits, will optimize the processes and maximize the results of all the companies involved, concentrating, in a single organizational structure, certain activities and shareholding interests. CSN assumed all the corresponding costs and expenses, totaling around R$100,000, including expenses with lawyers, appraisers, advisors and publications. 5- CORPORATE GOVERNANCE Investor Relations In 2013 CSN continued to expand its communications with the capital market, improving investors’ perception of its basic fundamentals and helping reduce funding costs. To this end, the Company took part in around 250 meetings and conference calls, involving more than 500 analysts and investors. Capital Stock CSN is controlled by Vicunha Siderurgia S.A. and Rio Iaco Participações S.A., which retain 47.86% and 3.99% of the Company’s total capital, respectively. Management is exercised by the Board of Directors and Board of Executive Officers. PAGE 24 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 § All of CSN’s shares are common shares, each share representing one vote at Shareholder's Meetings; § More than 46% of CSN’s shares are traded on stock markets, mainly the BOVESPA and the NYSE. Annual Shareholders’ Meeting The Annual Shareholders’ Meeting, the Company’s sovereign body, meets once a year, in accordance with the prevailing legislation, to elect the members of the Board of Directors, examine management’s accounts and the financial statements, and decide on the allocation of annual net income and the payment of dividends, among other matters. Whenever necessary, Extraordinary Shareholders’ Meetings may be called to decide on specific issues that are not within the normal scope of the Annual Meeting. Board of Directors The Board of Directors comprises up to eleven members, who meet on a routine basis on the dates established by the annual calendar approved by it and on an extraordinary basis whenever necessary. Members are elected for a one-year term of office, re-election being permitted. The current Board of Directors is composed of seven members. Its responsibilities include defining and monitoring the Company’s policies and strategies, overseeing the activities of the Board of Executive Officers and deciding on relevant matters involving the Company’s businesses and operations. It is also responsible for electing and removing the executive officers and may, if necessary, constitute special advisory committees to help in the execution of its duties Board of Executive Officers The Board of Executive Officers is responsible for managing and administering the Company's business, always in line with the guidelines and resolutions of the Board of Directors and the Annual Shareholders’ Meeting. It currently comprises four officers, including the Chief Executive Officer, who meet whenever called to do so by the CEO or two other officers. Each officer is responsible for conducting the operations of his or her respective area. Officers are elected for a two-year term, re-election being permitted. PAGE 25 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Audit Committee The Audit Committee has autonomy to make decisions on all matters concerning Sections 301 and 407 of the Sarbanes-Oxley Act. Its main responsibilities include evaluating, analyzing and making recommendations to the Board of Directors on matters concerning the indication, hiring and compensation of the external auditors, as well as accompanying the internal and external audits. In regard to the hiring of external auditors, special procedures are adopted to ensure that there are no conflicts of interest, dependence or loss of objectivity on the part of the auditors in their relations with the Company. Internal Audit CSN maintains an internal audit department, which acts independently within the organization to assist and communicate material facts to the Board of Directors, the Audit Committee and the Board of Executive Officers. It is responsible for ensuring the appropriate allocation of resources and protecting the assets of the CSN Group companies, providing support for compliance with the planned results, upgrading processes and internal controls in order to enhance financial and operating performance, as well as preventing the risk of losses or fraud and, consequently, any damage to CSN’s corporate image. The Company also provides several communication channels through which employees, clients, suppliers and third parties can report unlawful acts and irregularities that may affect the financial statements of CSN and its subsidiaries. Independent Auditors The independent auditors, Deloitte Touche Tohmatsu Auditores Independentes, who provided auditing services to CSN and its subsidiaries in 2013, were also hired to perform services in addition to those related to the audit of the financial statements. It is the belief of both the Company and its independent auditors that these services, do not affect the latter’s independence. Audit fees Refers to the audit of the annual financial statements and the review of the Company’s quarterly reports. Audit-related fees Refers to the diligence procedures and the preparation and issue of comfort letters for proposed issues of securities by the Company’s subsidiaries abroad. Amounts related to services provided by the Company’s auditors (R$ ‘000) Audit fees 3,399 Audit-related fees 767 Total 4,167 Services additional to the examination of the financial statements are submitted for prior approval to the Audit Committee in order to ensure that, based on the pertinent legislation, they do not represent a conflict of interest or jeopardize the auditors’ independence or objectivity. In accordance with CVM Instruction 480/09, on February 27, 2014, the Board of Executive Officers declared that they had discussed, reviewed, and were in full agreement with the opinions expressed in the independent auditors’ report and with the financial statements for the fiscal year ended December 31, 2013. Sarbanes-Oxley Act The Company maintains a Corporate Risk Management area, whose main responsibilities include mapping and evaluating, in conjunction with the process managers, all the internal controls needed to mitigate risks inherent to the Company’s operations that may impact its financial statements, as well as ensuring compliance with laws, regulations and internal policies, through the existing structure of internal controls. It is also responsible for reporting the results of this evaluation to senior management and the Audit Committee, as well as monitoring the action plans drawn up to remedy any deficiencies identified in the processes. PAGE 26 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 The Internal Audit area, which reports to the Board of Directors, is also responsible for monitoring the internal controls through the implementation of independent tests. The Company is in the final stage of certification of its internal controls related to the 2013 Consolidated Financial Statements, in compliance with Section 404 of the Sarbanes-Oxley Act (SOX). In 2013, tests were carried out to evaluate the effectiveness of internal controls in CSN (Presidente Vargas Steelworks, Casa de Pedra mine and CSN Porto Real), Namisa, CSN Cimentos, Transnordestina Logística S.A. - TLSA and Stahlwerk Thüringen GmbH - SWT, all of which are considered significant for SOX certification. Code of Ethics The CSN companies maintain a Code of Ethics, whose objective is to establish guidelines governing the personal and professional conduct expected in relations with employees, clients, shareholders, suppliers, communities, competitors and the environment. The code is delivered to members of staff during the corporate integration training course and is used as a declaration of conduct in the company and of the commitments assumed. Its content is in the public domain and is available at www.csn.com.br . One issue that has been a permanent feature of the Code since its inception is the rules governing “Trading in the Company’s Shares” , based on CVM Instruction 358/2002. Disclosure of Material Acts and Facts CSN maintains a Material Act or Fact Disclosure Policy, which determines that all such disclosures must contain information that is accurate, appropriate, transparent and timely, in accordance with CVM Instruction 358/2002 and Section 409 of the Sarbanes-Oxley Act – Real Time Issuer Disclosure. All material acts or facts are disclosed in the markets in Brazil (BOVESPA) and the United States (NYSE) where the Company’s shares are traded. 6- INNOVATION Aiming to meet new market demands and the expectations of its clients, CSN has been investing in the research and development of new products. The main projects are listed below: · High-strength dual-phase steel for vehicle bodies whose demand will be fueled by the Brazilian government’s INOVAR-AUTO program; · Galvanized steel for hot stamping (press hardenable steel), increasing the Company’s competitiveness in the automotive market. · IF (interstitial free) long steel for wire rods. 2013 saw the consolidation of certain products developed recently by CSN, including a new type of hot-rolled steel for the construction industry, high-strength galvanized steels for the automotive sector and specially-developed sheets for aerosol cans. PAGE 27 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 7- PEOPLE CSN’s Human Resources management model is based on five pillars – Attract; Align and Engage; Evaluate; Develop; Recognize and Reward – and invests in projects aimed at professional development and improvement, thereby contributing to the growth of the organization and its people. CSN closed 2013 with around 22,000 employees and a turnover rate of 14.0%, one of the lowest in the industrial sector. Throughout the year, a series of HR programs were consolidated. The School for Leaders – Leadership Development Program – held the third and fourth modules for managers (Leader Manager and Leader Coach, respectively), as well as the Organizational Culture Alignment Module for newly-admitted or promoted managers, for around 90 executives and 360 coordinators and supervisors. The Company also invests in training programs for youngsters. In 2013, 450 interns took part, while the Capacitar program, geared towards high school graduates aged between 18 and 24, had 267 participants. It is also worth mentioning the implantation in 2013 of a new HR management system, the HCM – Human Capital Management SAP system, which links all the HR subsystems with all the other group companies in Brazil and is designed to standardize HR practices and permit the integrated management of the organization’s other procedures. 8- SOCIAL RESPONSIBILITY CSN’s social responsibility projects were created to value the potential of each region where it operates and their respective communities, in partnership with local government and society. In 2013, it invested R$13.6 million in the educational, cultural, sporting and health areas through CSN Foundation initiatives and through projects developed by external institutions, using tax incentive mechanisms. The CSN Foundation’s cultural and educational initiatives are epitomized by the Garoto Cidadão (Kid Citizen) project, which provides extracurricular social and cultural activities for more than two thousand socially vulnerable children and teenagers, In addition, young film makers produced four documentaries through the Histórias que Ficam (Stories that Last) program. which have already won 12 prizes at various festivals. The Foundation maintains two technical schools in Volta Redonda and Congonhas, which had more than 1,300 students in 2013, around 400 of whom on scholarships, while the Bela Vista Hotel-School offers aspiring youngsters 176 places per year for courses in hotel management, providing professional qualification in various service areas. The Company’s sponsorships included the show “Villa Lobos Superstar”, initiatives in conjunction with the São Paulo Museum of Modern Art, the development of individual athletes and various other sports projects. CSN also sponsors projects developed by institutions registered with the Municipal Councils for Children and Teenagers’ Rights and supports the initiatives of the Barretos Cancer Hospital through the National Cancer Awareness Program. 9- ENVIRONMENTAL RESPONSIBILITY Fully committed to developing its activities in a sustainable manner, CSN invests continuously in environmental management and in maintaining relations with its surrounding communities. Most of its operations have received ISO 14001 environmental certification and all its environmental controls are audited for compliance with the Sarbanes-Oxley Act (SOX), thereby helping reduce the environmental risk of its activities. The Company prioritizes the rational use of natural resources, developing, operating and maintaining improvement projects and initiatives for increasing the volume of recirculated water, as well as reusing most of the waste generated by its operations. PAGE 28 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 It has been compiling an inventory of its greenhouse gas emissions since 2010, establishing a strategy based on carbon management and risk mitigation. It is also a member of the Climate Forum group of companies, organized by the Ethos Institute for Social Responsibility to discuss issues associated with the Carbon Disclosure Project (CDP). It has also been mapping its stakeholders and the social, economic and environmental indicators of all its operations in line with Global Reporting Initiative guidelines, permitting an objective diagnosis of its social and environmental performance. CSN has also initiated environmental education projects with an emphasis on issues related to historical and natural heritage, as well as living with mining activities, using art as an instrument for dialogue between the Company’s employees and teachers and students in the public school network. The 2013 highlight was the conclusion of the Novo Plataforma planned neighborhood in Congonhas (MG), a model project with 94 houses and complete infrastructure, improving the quality of life of the local population. 10- DISCLAIMER Certain of the statements contained herein are forward-looking statements and projections, which express or imply results, performance or events that are expected in the future. Actual results, performance or events may differ materially from those expressed or implied by the forward-looking statements as a result of several factors, including general and economic conditions in Brazil and in other countries, interest rate and exchange rate levels, future renegotiations and prepayment of foreign-currency liabilities or loans, protectionist measures in Brazil, the United States and other countries, changes in laws and regulations and general competitive factors (on a regional, national or global basis). CSN’s financial information presented herein is in accordance with international financial reporting standards (IFRS) issued by the International Accounting Standards Board (IASB), and with the accounting practices adopted in Brazil. Non-financial information, as well as other operating information, has not been audited by the independent auditors. PAGE 29 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 (Expressed in thousands of reais – R$, unless otherwise stated) 1. DESCRIPTION OF BUSINESS Companhia Siderúrgica Nacional “CSN”, also referred to as the Company or Parent Company, is a publicly-held company incorporated on April 9, 1941, under the laws of the Federative Republic of Brazil (Companhia Siderúrgica Nacional, its subsidiaries, associates and jointly controlled entities collectively referred to herein as the "Group”). The Company’s registered office is located in São Paulo, SP, Brazil. CSN has shares listed on the São Paulo Stock Exchange (BM&F BOVESPA) and the New York Stock Exchange (NYSE). Accordingly, it reports its information to the Brazilian Securities Commission (CVM) and the U.S. Securities and Exchange Commission (SEC). The Group's main operating activities are divided into five (5) operating segments as follows: · Steel: The Company’s main industrial facility is the Presidente Vargas Steel Mill (“UPV”), located in the city of Volta Redonda, State of Rio de Janeiro. This segment consolidates the operations related to the production, distribution and sale of flat steel, long steel, metallic containers and galvanized steel. In addition to the facilities in Brazil, CSN has operations in the United States, Portugal and Germany aimed at gaining markets and performing excellent services for final consumers. Its steels are used in the home appliances, civil construction and automobile industries. · Mining: The production of iron ore is developed in the city of Congonhas, in the State of Minas Gerais. It further mines tin in the State of Rondônia to supply the needs of UPV, with the excess of these raw materials being sold to subsidiaries and third parties. CSN holds the concession to operate TECAR, a solid bulk terminal, one of the 4 (four) terminals that comprise the Itaguaí Port, in Rio de Janeiro. Importations of coal and coke are carried out through this terminal. · Cement: CSN entered the cement market boosted by the synergy between this new activity and its already existing businesses. Next to the Presidente Vargas Steel Mill in Volta Redonda (RJ), it installed a new business unit: CSN Cimentos, which produces CP-III type cement by using slag produced by the UPV blast furnaces in Volta Redonda. It also explores limestone and dolomite at the Arches drive in the State of Minas Gerais, to supply the needs of UPV and of the cement plant. · Logistics Railroads: CSN has equity interests in three railroad companies: MRS Logística S. A., which manages the former Southeast Railway System of Rede Ferroviária Federal S.A., Transnordestina Logística S. A. (“TLSA”) and FTL - Ferrovia Transnordestina Logística S.A. (“FTL”), which operate the Northeastern Railway System of RFFSA, in the States of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas, with TLSA being responsible for the sections of Missão Velha - Salgueiro, Salgueiro - Trindade, Trindade - Eliseu Martins, Salgueiro - Porto de Suape and Missão Velha - Porto de Pecém (Railway System II) and FTL being responsible for the sections of São Luiz - Mucuripe, Arrojado - Recife, Itabaiana - Cabedelo, Paula Cavalcante - Macau and Propriá - Jorge Lins (Railway System I). Ports: PAGE 30 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 In the State of Rio de Janeiro, by means of its subsidiary Sepetiba Tecon S. A., the Company operates the Container Terminal (Tecon) at the Itaguaí Port. Located in the Bay of Sepetiba, this port has privileged highway, railroad and maritime access. Tecon handles the shipments of CSN steel products, movement of containers, as well as storage, consolidation and deconsolidation of cargo. · Energy: As energy is fundamental in its production process, the Company has assets for generation of electric power to guarantee its self-sufficiency. For further details on the Group's segments, see Note 26 - Business Segment Reporting. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of preparation The consolidated financial statements have been prepared and are being presented in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and the corresponding standards issued by the CPC (Accounting Pronouncements Committee) and the CVM (Brazilian Securities Commission) applicable to the preparation of the financial statements. The individual financial statements have been prepared in accordance with the standards issued by the CPC (Accounting Pronouncements Committee) and the CVM (Brazilian Securities Commission) applicable to the preparation of the financial statements. The preparation of financial statements in conformity with IFRS requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying the Company’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements, are disclosed in the notes to this report and refer to the allowance for doubtful debts, allowance for inventory losses, provision for labor, civil, tax, environmental and social security risks, depreciation, amortization, depletion, provision for impairment, deferred taxes, financial instruments and employee benefits. Actual results may differ from these estimates. The financial statements are presented in thousands of Brazilian reais (R$). Depending on the applicable IFRS standard, the measurement criterion used in preparing the financial statements considers the historical cost, net realizable value, fair value or recoverable amount. When both IFRSs and CPCs include the option between acquisition cost and any other measurement criterion (for example, systematic remeasurement), we used the cost criterion. The individual and consolidated financial statements were approved by the Board of Directors and authorized for issue on February 27, 2014. (b) Consolidated financial statements The accounting policies have been consistently applied to all consolidated companies. The consolidated financial statements for the years ended December 31, 2013 and 2012 include the following direct and indirect subsidiaries and jointly controlled entities, as well as the exclusive funds Diplic, Mugen and Vértice: PAGE 31 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 · Companies Equity interests (%) Companies 12/31/2013 12/31/2012 Core business Direct interest in subsidiaries: full consolidation CSN Islands VII Corp. 100.00 100.00 Financial transactions CSN Islands VIII Corp. 100.00 100.00 Financial transactions CSN Islands IX Corp. 100.00 100.00 Financial transactions CSN Islands X Corp. 100.00 100.00 Financial transactions CSN Islands XI Corp. 100.00 100.00 Financial transactions CSN Islands XII Corp. 100.00 100.00 Financial transactions International Investment Fund (1) 100.00 Equity interests and financial transactions CSN Minerals S.L.U. 100.00 100.00 Equity interests CSN Export Europe, S.L.U. 100.00 100.00 Financial transactions and equity interests CSN Metals S.L.U. 100.00 100.00 Equity interests and financial transactions CSN Americas S.L.U. 100.00 100.00 Equity interests and financial transactions CSN Steel S.L.U. 100.00 100.00 Equity interests and financial transactions TdBB S.A 100.00 100.00 Dormant company Sepetiba Tecon S.A. 99.99 99.99 Port services Mineração Nacional S.A. 99.99 99.99 Mining and equity interests Florestal Nacional S.A. (2) 99.99 Reforestation Companhia Florestal do Brasil 99.99 Reforestation Estanho de Rondônia S.A. 99.99 99.99 Tin mining Cia Metalic Nordeste 99.99 99.99 Manufacture of packaging and distribution of steel products Companhia Metalúrgica Prada 99.99 99.99 Manufacture of packaging and distribution of steel products CSN Cimentos S.A. 99.99 99.99 Cement manufacturing CSN Gestão de Recursos Financeiros Ltda. 99.99 99.99 Dormant company Congonhas Minérios S.A. 99.99 99.99 Mining and equity interests CSN Energia S.A. 99.99 99.99 Sale of electric powe FTL - Ferrovia Transnordestina Logística S.A. (3) 88.41 99.99 Railroad logistics Transnordestina Logística S.A. (4) 76.13 Railroad logistics Indirect interest in subsidiaries: full consolidation CSN Aceros S.A. 100.00 100.00 Equity interests Companhia Siderúrgica Nacional LLC 100.00 100.00 Steel CSN Europe Lda. 100.00 100.00 Financial transactions, product sales and equity interests CSN Ibéria Lda. 100.00 100.00 Financial transactions, product sales and equity interests CSN Portugal, Unipessoal Lda. 100.00 100.00 Financial transactions and product sales Lusosider Projectos Siderúrgicos S.A. 99.99 100.00 Equity interests Lusosider Aços Planos, S. A. 99.98 99.94 Steel and equity interests CSN Acquisitions, Ltd. 100.00 100.00 Financial transactions and equity interests CSN Resources S.A. 100.00 100.00 Financial transactions and equity interests CSN Holdings (UK) Ltd 100.00 100.00 Financial transactions and equity interests CSN Handel GmbH 100.00 100.00 Financial transactions, product sales and equity interests Companhia Brasileira de Latas 59.17 59.17 Sale of cans and containers in general and equity interests Rimet Empreendimentos Industriais e Comerciais S. A. 58.96 58.96 Production and sale of steel containers and forestry Companhia de Embalagens Metálicas MMSA 58.98 58.98 Production and sale of cans and related activities Empresa de Embalagens Metálicas - LBM Ltda. 58.98 58.98 Sales of containers and holding interests in other entities Empresa de Embalagens Metálicas - MUD Ltda. 58.98 58.98 Production and sale of household appliances and related products Companhia de Embalagens Metálicas - MTM do Nordeste 58.98 58.98 Production and sale of cans and related activities Companhia de Embalagens Metálicas - MTM 58.98 58.98 Production and sale of cans and related activities CSN Steel Comercializadora, S.L.U. 100.00 100.00 Financial transactions, product sales and equity interests CSN Steel Holdings 1, S.L.U. 100.00 100.00 Financial transactions, product sales and equity interests CSN Steel Holdings 2, S.L.U. 100.00 100.00 Financial transactions, product sales and equity interests Stalhwerk Thüringen GmbH 100.00 100.00 Production and sale of long steel and related activities CSN Steel Sections UK Limited 100.00 100.00 Financial transactions, product sales and equity interests CSN Steel Sections Czech Republic s.r.o. 100.00 100.00 Financial transactions, product sales and equity interests CSN Steel Sections Polska Sp.Z.o.o 100.00 100.00 Financial transactions, product sales and equity interests Direct interest in jointly controlled entities: proportionate consolidation Itá Energética S.A. 48.75 48.75 Electric power generation CGPAR - Construção Pesada S.A. 50.00 50.00 Mining support services and equity interests Consórcio da Usina Hidrelétrica de Igarapava 17.92 17.92 Electric power consortium Direct interest in jointly controlled entities: equity method Nacional Minérios S.A. 60.00 60.00 Mining and equity interests MRS Logística S.A. 27.27 27.27 Railroad transportation Aceros Del Orinoco S.A. 22.73 22.73 Dormant company CBSI - Companhia Brasileira de Serviços de Infraestrutura 50.00 50.00 Provision of services Transnordestina Logística S.A. (4) 77.30 Railroad logistics Indirect interest in jointly controlled entities: equity method Namisa International Minérios SLU 60.00 60.00 Financial transactions, product sales and equity interests Namisa Europe, Unipessoal Lda. 60.00 60.00 Equity interests and sales of products and minerals Namisa Handel GmbH 60.00 60.00 Financial transactions, product sales and equity interests MRS Logística S.A. 6.00 6.00 Railroad transportation Aceros Del Orinoco S.A. 9.08 9.08 Dormant company Direct interest in associates: equity method Arvedi Metalfer do Brasil S.A. 20.00 20.00 Steel and equity interests Company liquidated on May 9, 2013. PAGE 32 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Company merged on September 30, 2013. New corporate name of TFNE - Transnordestina Ferrovias do Nordeste S.A., changed on February 15, 2013. On December 27, 2013, TLSA became a jointly controlled entity and the investment accounted for under the equity method, as mentioned in note 9.b. · Exclusive funds Equity interests (%) Exclusive funds 12/31/2013 12/31/2012 Core business Direct interest: full consolidation DIPLIC - Private credit balanced mutual fund 100.00 100.00 Investment fund Mugen - Private credit balanced mutual fund 100.00 100.00 Investment fund Caixa Vértice - Private credit balanced mutual fund 100.00 100.00 Investment fund In preparing the consolidated financial statements the following consolidation procedures have been applied: Unrealized gains on transactions with subsidiaries and jointly controlled entities are eliminated to the extent of CSN’s equity interests in the related entity in the consolidation process. Unrealized losses are eliminated in the same manner as unrealized gains, although only to the extent that there are indications of impairment. The base date of the financial statements of the subsidiaries and jointly controlled entities is the same as that of the Company, and their accounting policies are in line with the policies adopted by the Company. · Subsidiaries Subsidiaries are all entities (including special purpose entities) whose financial and operating policies can be conducted by the Company and when it is exposed to, or has rights to, variable returns from its involvement with the entity and has the ability to use its power to affect its returns. The existence and effect of potential voting rights that are actually exercisable or convertible are taken into consideration when assessing whether the Company controls another entity. Subsidiaries are fully consolidated from the date when control is transferred to the Company and are deconsolidated from the date when such control ceases. · Jointly controlled entities Jointly controlled entities are all entities over which the Group has joint control with one or more other parties. The investments in jointly controlled entities are accounted for under the equity method and are not consolidated. Some joint arrangements were considered as joint operation in 2013, due to the application of IFRS 10 and IFRS 11, see further details in note 3. Jointly arrangements are all entities over which the Company has joint control with one or more other parties. The investments in joint arrangements are classified as joint operations or joint ventures depending on the contractual rights and characteristics of each investor. Joint arrangements are accounted for in the financial statements in order to represent the Company's contractual rights and obligations. Thus, the assets, liabilities, revenues and expenses related to its interests in joint arrangements are accounted for individually in the financial statements. The Company eliminates the effect on profit or loss of transactions carried out with joint controlled entities and, as a result, reclassifies part of the share of profits (losses) of jointly controlled entities to finance costs, cost of sales and income tax and social contribution. · Associates Associates are all entities over which the Company has significant influence but not control, generally through a shareholding of 20% to 50% of the voting rights. Investments in associates are accounted for under the equity method of accounting and are initially recognized at cost. PAGE 33 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 · Transactions and non-controlling interests The Company treats transactions with non-controlling interests as transactions with owners of Company equity. For purchases from non-controlling interests, the difference between any consideration paid and the relevant share acquired of the carrying value of net assets of the subsidiary is recorded in shareholders' equity. Gains and losses on disposals to non-controlling interests are also recognized directly in shareholders' equity, in line item “Valuation adjustments to equity”. When the Company no longer holds control, any retained interest in the entity is remeasured to its fair value, with the change in the carrying amount recognized in profit or loss. The fair value is the initial carrying amount for the purposes of subsequently accounting for the retained interest in an associate, joint venture or financial asset. In addition, any amounts previously recognized in other comprehensive income in respect of that entity are accounted for as if the Company had directly disposed of the related assets or liabilities. This may mean that amounts previously recognized in other comprehensive income are reclassified to profit or loss. (c) Individual financial statements In the individual financial statements, interests in subsidiaries, jointly controlled entities and associates are accounted for under the equity method of accounting. The same adjustments are made both to the individual financial statements and the consolidated financial statements. In the case of CSN, the accounting practices adopted in Brazil, applied to the individual financial statements, differ from IFRS applicable to the separate financial statements only with respect to the measurement of investments in subsidiaries and associates by the equity method of accounting, which under IFRSs must be measured at cost or fair value. (d) Foreign currencies i. Functional and presentation currency Items included in the financial statements of each one of the Company's subsidiaries are measured using the currency of the primary economic environment in which the subsidiary operates (“functional currency”). The consolidated financial statements are presented in Brazilian reais (R$), which is the Company’s functional currency and the Group’s presentation currency. ii. Balances and transactions Transactions in foreign currencies are translated into the functional currency using the exchange rates in effect at the dates of the transactions or valuation on which items are remeasured. Foreign exchange gains and losses resulting from the settlement of these transactions and from the translation at exchange rates in effect as of December 31, 2013 of monetary assets and liabilities denominated in foreign currencies are recognized in the income statement, except when they are recognized in shareholders' equity as qualifying cash flow hedges and qualifying net investment hedges. The asset and liability balances are translated at the exchange rate in effect at the end of the reporting period. As of December 31, 2013, US$1 is equivalent to R$2.3426 (R$2.0435 as of December 31, 2012), €$ 1 is equivalent to R$3.2265 (R$2.6954 as of December 31, 2012) and ¥$ 1 is equivalent to R$0.02233 (R$0.02372 as of December 31, 2012). All other foreign exchange gains and losses, including foreign exchange gains and losses related to loans and cash and cash equivalents, are presented in the income statement as finance income or costs. Changes in the fair value of monetary securities denominated in foreign currency, classified as available-for-sale, are segregated into translation differences resulting from changes in the amortized cost of the security and other changes in the carrying amount of the security. Exchange differences related to changes in amortized cost are recognized in profit or loss, and other changes in the carrying amount are recognized in shareholders' equity. PAGE 34 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Exchange differences on non-monetary financial assets and liabilities classified as measured at fair value through profit or loss are recognized in profit or loss as part of the gain or loss on the fair value. Exchange differences on non-monetary financial assets, such as investments in shares classified as available-for-sale, are included in comprehensive income in shareholders' equity. iii. Group companies The results and financial position of all the Group’s entities (none of which has the currency of a hyper-inflationary economy) that have a functional currency different from the reporting currency are translated into the reporting currency as follows: · Assets and liabilities in each balance sheet presented have been translated at the exchange rate at the end of the reporting period; · Income and expenses of each income statement are translated at average exchange rates (unless this average is not a reasonable approximation of the cumulative effect of the rates in effect at the transaction dates, in which case income and expenses are translated at the rate in effect at the transaction dates); and · All resulting exchange differences are recognized as a separate component in other comprehensive income. On consolidation, exchange differences resulting from the translation of monetary items with characteristics of net investment in foreign operations are recognized in shareholders' equity. When a foreign operation is partly disposed of or sold, exchange differences previously recorded in other comprehensive income are recognized in the income statement as part of the gain or loss on sale. (e) Cash and cash equivalents Cash and cash equivalents include cash on hand and in banks and other short-term highly liquid investments redeemable within 90 days from the end of the reporting period, readily convertible into a known amount of cash and subject to an insignificant risk of change in value. Certificates of deposit that can be redeemed at any time without penalties are considered as cash equivalents. (f) Trade receivables Trade receivables are initially recognized at fair value, including the related taxes and expenses. Foreign currency-denominated trade receivables are adjusted at the exchange rate in effect at the end of the reporting period. The estimated losses on doubtful debts were recognized in an amount considered sufficient to cover any losses. Management’s assessment takes into consideration the customer’s history and financial position, as well as the opinion of our legal counsel regarding the collection of these receivables for recognizing the loss estimate. (g) Inventories Inventories are carried at the lower of cost and net realizable value. Cost is determined using the weighted average cost method on the acquisition of raw materials. The costs of finished products and work in process comprise raw materials, labor and other direct costs (based on the normal production capacity). Net realizable value represents the estimated selling price in the normal course of business, less estimated costs of completion and costs necessary to make the sale. Estimated losses for slow-moving or obsolete inventories are recognized when considered appropriate. Stockpiled inventories are accounted for as processed when removed from the mine. The cost of finished products comprises all direct costs necessary to transform stockpiled inventories into finished products. PAGE 35 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 (h) Investments Investments in subsidiaries, jointly controlled entities and associates are accounted for under the equity method of accounting and are initially recognized at cost. The gains or losses are recognized in profit or loss as operating revenue (or expenses) in the individual financial statements. In the case of foreign exchange differences arising on translating foreign investments that have a functional currency different from the Company’s, changes in investments due exclusively to foreign exchange differences, as well as adjustments to pension plans and available-for-sale investments that impact the subsidiaries’ shareholders' equity, are recognized in line item “Cumulative translation adjustments”, in the Company’s shareholders' equity, and are only recognized in profit or loss when the investment is disposed of or written off due to impairment loss. Other investments are recognized and maintained at cost or fair value. When necessary, the accounting policies of subsidiaries and jointly controlled entities are changed to ensure consistency and uniformity of criteria with the policies adopted by the Company. (i) Business combination The acquisition method is used to account for each business combination conducted by the Company. The consideration transferred for acquiring a subsidiary is the fair value of the assets transferred, liabilities incurred and equity instruments issued by the Company. The consideration transferred includes the fair value of any asset or liability resulting from a contingent consideration arrangement, where applicable. Acquisition-related costs are recognized in profit or loss for the year, as incurred. Identifiable assets acquired and liabilities assumed in a business combination are initially measured at their fair values at the acquisition date. The Company recognizes non-controlling interests in the acquiree according to the proportional non-controlling interest held in the fair value of the acquiree’s new assets (see note 4). (j) Property, plant and equipment Property, plant and equipment are carried at cost of acquisition, formation or construction, less accumulated depreciation or depletion and any impairment loss. Depreciation is calculated under the straight-line method based on the remaining economic useful economic lives of assets, as mentioned in note 10. The depletion of mines is calculated based on the quantity of ore mined. Land is not depreciated since their useful life is considered indefinite. However, if the tangible assets are mine-specific, that is, used in the mining activity, they are depreciated over the shorter of the normal useful lives of such assets or the useful life of the mine. The Company recognizes in the carrying amount of property, plant and equipment the cost of replacement, reducing the carrying amount of the part that it is replacing if it is probable that future economic benefits embodied therein will revert to the Company, and if the cost of the asset can be reliably measured. All other disbursements are expensed as incurred. Borrowing costs related to funds obtained for construction in progress are capitalized until these projects are completed. If some components of property, plant and equipment have different useful lives, these components are separately recognized as property, plant and equipment items. Gains and losses on disposal are determined by comparing the sale value less the residual value and are recognized in ‘Other operating income (expenses)’. Mineral rights acquired are classified as other assets in property, plant and equipment. Exploration expenditures are recognized as expenses until the viability of mining activities is established; after this period subsequent development costs are capitalized. Exploration and valuation expenditures include: · Research and analysis of exploration area historical data; · Topographic, geological, geochemical and geophysical studies; · Determine the mineral asset’s volume and quality/grade of deposits; · Examine and test the extraction processes and methods; PAGE 36 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 · Topographic surveys of transportation and infrastructure needs; · Market studies and financial studies. The costs for the development of new mineral deposits or capacity expansion in mines in operation are capitalized and amortized using the produced (extracted) units method based on the probable and proven ore quantities. The development stage includes: · Drillings to define the ore body; · Access and draining plans; · Advance removal of overburden (top soil and waste material removed prior to initial mining of the ore body) and waste material (non-economic material that is intermingled with the ore body). Stripping costs (the costs associated with the removal of overburdened and other waste materials) incurred during the development of a mine, before production commences, are capitalized as part of the depreciable cost of developing the property. Such costs are subsequently amortized over the useful life of the mine based on proven and probable reserves. Post-production stripping costs are included in the cost of the inventory produced (that is extracted), except when a new campaign is launched to permit the access to a significant new ore body. In such cases, the cost is capitalized as a non-current asset and amortized during the extraction of the ore body The Company holds spare parts that will be used to replace parts of property, plant and equipment and that will increase the asset’s useful life and the useful life of which exceeds 12 months. These parts are classified in property, plant and equipment and not in inventories. (k) Intangible assets Intangible assets comprise assets acquired from third parties, including through business combinations and/or those internally generated. These assets are recognized at cost of acquisition or formation, less amortization calculated on a straight-line basis based on the exploration or recovery periods. Intangible assets with indefinite useful lives and goodwill based on expected future profitability are not amortized. · Goodwill Goodwill represents the positive difference between the amount paid and/or payable for the acquisition of a business and the net fair values of the assets and liabilities of the acquiree. Goodwill on acquisitions of subsidiaries is recognized as ‘Intangible assets’ in the consolidated financial statements. In the individual balance sheet, goodwill is included in investments. Negative goodwill is recognized as a gain in profit for the period at the acquisition date. Goodwill is annually tested for impairment. Impairment losses on goodwill are not reversed. Gains and losses on the disposal of a Cash-Generating Unit (CGU) include the carrying amount of goodwill related to the CGU sold. Goodwill is allocated to CGUs for impairment testing purposes. The allocation is made to Cash-Generating Units or groups of Cash-Generating Units that are expected to benefit from the business combination from which the goodwill arose, and the unit is not greater than the operating segment. · Software Software licenses purchased are capitalized based on the costs incurred to purchase the software and make it ready for use. These costs are amortized on a straight-line basis over the estimated useful lives of 1 to 5 years. PAGE 37 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 (l) Impairment of non-financial assets Assets with infinite useful lives, such as goodwill, are not subject to amortization and are annually tested for impairment. Assets subject to amortization are tested for impairment whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. An impairment loss is recognized at the amount by which the carrying amount of an asset exceeds its recoverable amount. The recoverable amount is the higher of the fair value of an asset less costs to sell and its value in use. For impairment testing purposes, assets are grouped at their lowest levels for which there are separately identifiable cash flows (Cash Generating Units, or CGUs). Non-financial assets, except goodwill, that are considered impaired are subsequently reviewed for possible reversal of the impairment at the reporting date. (m) Employee benefits i. Employee benefits Defined contribution plans A defined contribution plan is as a post-employment benefit plan whereby an entity pays fixed contributions to a separate entity (pension fund) and will not have any legal or constructive obligation to pay additional amounts. Obligations for contributions to defined contribution pension plans are recognized as employee benefit expenses in the income statement for the periods during which services are provided by employees. Contributions paid in advance are recognized as an asset on condition that either cash reimbursement or reduction in future payments is available. Contributions to a defined contribution plan that is expected to mature twelve (12) months after the end of the period in which the employee provides services are discounted to their present values. Defined benefit plans A defined benefit plan is a post-employment benefit plan other than a defined contribution plan. The Company’s net obligation regarding defined pension benefit plans is calculated individually for each plan by estimating the value of the future benefit that the employees accrue as return for services provided in the current period and in prior periods; such benefit is discounted to its present value. Any unrecognized costs of past services and the fair values of any plan assets are deducted. The discount rate is the yield presented at the end of the reporting period for top line debt securities whose maturity dates approximate the terms and conditions of the Company’s obligations and which are denominated in the same currency as the one in which it is expected that the benefits will be paid. The calculation is made annually by a qualified actuary using the projected unit credit method. When the calculation results in a benefit for the Company, the asset to be recognized is limited to the total amount of any unrecognized costs of past services and the present value of the economic benefits available in the form of future plan reimbursements or reduction in future contributions to the plan. In calculating the present value of economic benefits, consideration is given to any minimum funding requirements that apply to any Company plan. An economic benefit is available to the Company if it is realizable during the life of the plan or upon settlement of the plan’s liabilities. The Company and some of its subsidiaries offered a postretirement healthcare benefit to its employees. The right to these benefits is usually contingent to their remaining in employment until the retirement age and the completion of the minimum length of service. The expected costs of these benefits are accumulated during the employment period, and were calculated using the same accounting method used for defined benefit pension plans. These obligations are annually valued by qualified independent actuaries. When the benefits of a plan are increased, the portion of the increased benefit related to past services of employees is recognized on a straight-line basis over the average period until the benefits become vested. When the benefits become immediately vested, the expense is recognized in profit or loss. The Company has chosen to recognize all actuarial gains and losses resulting from defined benefit plans immediately in other comprehensive income, subsequently transferred to retained earnings or accumulated losses. If the plan is extinguished, actuarial gains and losses are recognized in profit or loss. PAGE 38 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 ii. Profit sharing and bonus Employee profit sharing and executives’ variable compensation are linked to the achievement of operating and financial targets. The Company recognizes a liability and an expense substantially allocated to production cost and, where applicable, to general and administrative expenses when such goals are met. (n) Provisions Provisions are recognized when: (i)the Company has a present legal or constructive obligation as a result of past events, (ii)it is probable that an outflow of resources will be required to settle a present obligation, and (iii)the amount can be reliably measured. Provisions are determined discounting the expected future cash flows based on a pre-tax discount rate that reflects current market assessments of the time value of money and, where appropriate, the specific risks of the liability. (o) Concessions The Company has government concessions and their payments are classified as operating leases. (p) Share capital Common shares are classified in shareholders' equity. Incremental costs directly attributable to the issue of new shares or options are shown in shareholders' equity as a deduction from the proceeds, net of taxes. When any Group company buys Company shares (treasury shares), the amount paid, including any directly attributable additional costs (net of income tax), is deducted from shareholders' equity attributable to owners of the Company until the shares are canceled or reissued. When these shares are subsequently reissued, any amount received, net of any directly attributable additional transaction costs and the related income tax and social contribution effects, is included in shareholders' equity attributable to owners of the Company. (q) Revenue recognition Operating revenue from the sale of goods in the normal course of business is measured at the fair value of the consideration received or receivable. Revenue is recognized when there is convincing evidence that the most significant risks and rewards of ownership of goods have been transferred to the buyer, it is probable that future economic benefits will flow to the entity, the associated costs and possible return of goods can be reliably estimated, there is no continued involvement with the goods sold, and the amount of the operating revenue can be reliably measured. If it is probable that discounts will be granted and the value thereof can be reliably measured, then the discount is recognized as a reduction of the operating revenue as sales are recognized. Revenue from services provided is recognized as it is realized. The appropriate timing for transfer of risks and rewards varies depending on the individual terms and conditions of the sales contract. For international sales, this timing depends on the type of term of the contract. (r) Finance income and finance costs Finance income includes interest income from funds invested (including available-for-sale financial assets), dividend income (except for dividends received from investees accounted for under the equity method in Company), gains on disposal of available-for-sale financial assets, changes in the fair value of financial assets measured at fair value through profit or loss, and gains on hedging instruments that are recognized in profit or loss. Interest income is recognized in profit or loss under the effective interest method. Dividend income is recognized in profit or loss when the Company’s right to receive payment has been established. Distributions received from investees accounted for under the equity method reduce the investment value. PAGE 39 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Finance costs comprise interest expenses on borrowings, net of the discount to present value of the provisions, dividends on preferred shares classified as liabilities, losses in the fair value of financial instruments measured at fair value through profit or loss, impairment losses recognized in financial assets, and losses on hedging instruments that are recognized in profit or loss. Borrowing costs that are not directly attributable to the acquisition, construction or production of a qualifying asset are measured through profit or loss under the effective interest method. Foreign exchange gains and losses are reported on a net basis. (s) Income tax and social contribution Current and deferred income tax and social contribution are calculated based on the tax laws enacted or substantially enacted by the end of the reporting period, including in the countries where the Group entities operate and generate taxable profit. Management periodically assesses the positions assumed in the tax calculations with respect to situations where applicable tax regulations are open to interpretations. The Company recognizes provisions, when appropriate, based on the estimated payments to tax authorities. The income tax and social contribution expense comprises current and deferred taxes. The current and deferred taxes are recognized in profit or loss unless they are related to business combinations or items recognized directly in shareholders' equity. Current tax is the expected tax payable or receivable on taxable profit or loss for the year at tax rates that have been enacted or substantially enacted by the end of the reporting period and any adjustment to taxes payable in relation to prior years. Deferred tax is recognized on temporary differences between the carrying amounts of assets and liabilities in the financial statements and the corresponding tax bases used in the computation of taxable profit. Deferred tax is not recognized for the following temporary differences: initial recognition of assets and liabilities in a transaction that is not a business combination and does not affect either the accounting or taxable profit or loss, and differences associated with investments in subsidiaries and controlled entities when it is probable that they will not reverse in the foreseeable future. Moreover, a deferred tax liability is not recognized for taxable temporary differences resulting in the initial recognition of goodwill. The deferred tax is measured at the rates that are expected to be applied on temporary differences when they reverse, based on the laws that have been enacted or substantially enacted by the end of the reporting period. Current income tax and social contribution are carried at their net amounts by the taxpayer, in liabilities when there are amounts payable or in assets when prepaid amounts exceed the total amount due at the end of the reporting period. Deferred tax assets and liabilities are offset when there is a legally enforceable right to set off current tax assets against current tax liabilities and when they relate to income taxes levied by the same taxation authority on the same entity subject to taxation. A deferred income tax and social contribution asset is recognized for all tax losses, tax credits, and deductible temporary differences to the extent that it is probable that taxable profits will be available against which those tax losses, tax credits, and deductible temporary differences can be utilized. Deferred income tax and social contribution assets are reviewed at the end of each reporting period and reduced to the extent that their realization is no longer probable. (t) Earnings/(loss) per share Basic earnings/loss per share are calculated by means of the profit/loss for the year attributable to owners of the Company and the weighted average number of common shares outstanding in the related period. Diluted earnings/loss per share are calculated by means of the average number of shares outstanding, adjusted by instruments potentially convertible into shares, with diluting effect, in the reported periods. The Company does not have any instruments potentially convertible into shares and, accordingly, diluted earnings/loss per share are equal to basic earnings/loss per share. PAGE 40 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 (u) Environmental and restoration costs The Company recognizes a provision for the costs of recovery of areas and fines when a loss is probable and the amounts of the related costs can be reliably measured. Generally, the period for providing for the amount to be used in recovery coincides with the end of a feasibility study or the commitment to adopt a formal action plan. Expenses related to compliance with environmental regulations are charged to profit or loss or capitalized, as appropriate. Capitalization is considered appropriate when the expenses refer to items that will continue to benefit the Company and that are basically related to the acquisition and installation of equipment to control and/or prevent pollution. (v) Research and development All these costs are recognized in the income statement when incurred, except when they meet the criteria for capitalization. Research and development expenditures recognized as expense for the year ended December 31, 2013 amounted to R$5,810 (R$6,033 as of December 31, 2012). (w) Financial instruments i) Financial assets Financial assets are classified into the following categories: measured at fair value through profit or loss, loans and receivables, held-to-maturity, and available-for- sale. The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of its financial assets at the time of initial recognition. · Financial assets measured at fair value through profit or loss Financial assets at fair value through profit or loss are financial assets held for active and frequent trading. Derivatives are also categorized as held for trading and, accordingly, are classified in this category unless they have been designed as cash flow hedging instruments. Assets in this category are classified in current assets. · Loans and receivables This category includes loans and receivables that are non-derivative financial assets with fixed or determinable payments not quoted in an active market. They are included in current assets, except those with maturity of more than 12 months after the end of the reporting period (which are classified as non-current assets). Loans and receivables include loans to associates, trade receivables and cash and cash equivalents, except short-term investments. Cash and cash equivalents are recognized at fair value. Loans and receivables are carried at amortized cost using the effective interest method. · Held-to-maturity assets These are basically financial assets acquired with the positive intent and ability to hold to maturity. Held-to-maturity investments are initially recognized at their value plus any directly attributable transaction costs. Subsequent to initial recognition, they are measured at amortized cost using the effective interest method, less any impairment loss. · Available-for-sale financial assets These are non-derivative financial assets, designated as available-for-sale, that are not classified in any other category. They are included in non-current assets when they are strategic investments of the Company, unless Management intends to dispose of the investment within up to 12 months from the end of the reporting period. Available-for-sale financial assets are recognized at fair value. PAGE 41 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 · Recognition and measurement Regular purchases and sales of financial assets are recognized at the trading date - the date on which the Company undertakes to buy or sell the asset. Investments are initially recognized at their fair value, plus transaction costs for all financial assets not classified as at fair value through profit or loss. Financial assets at fair value through profit or loss are initially recognized at their fair value and the transaction costs are charged to the income statement. Financial assets are derecognized when the rights to receive cash flows from the investments have expired or have been transferred, in the latter case, provided that the Company has transferred significantly all risks and rewards of ownership. Available-for-sale financial assets and financial assets at fair value through profit or loss are subsequently carried at fair value. Loans and receivables are carried at amortized cost using the effective interest method. Gains or losses resulting from changes in the fair value of financial assets at fair value through profit or loss are presented in the income statement under “finance income” in the period in which they arise. Dividend income from financial assets at fair value through profit or loss is recognized in the income statement as part of other finance income when the Company’s right to receive the dividends has been established. Changes in the fair value of monetary securities denominated in a foreign currency and classified as available-for-sale are segregated into translation differences resulting from changes in the amortized cost of the security and other changes in the carrying amount of the security. Exchange differences on monetary securities are recognized in profit or loss, while exchange differences on non-monetary securities are recognized in shareholders' equity. Changes in the fair value of monetary and non-monetary securities classified as available-for-sale are recognized in other comprehensive income and are only recognized in profit or loss when the investment is sold or written off as a loss. Interest on available-for-sale securities, calculated under the effective interest method, is recognized in the income statement as part of other income. Dividends from available-for-sale equity instruments, such as shares, are recognized in the income statement as part of other finance income when the Company’s right to receive payments has been established. The fair values of publicly quoted investments are based on current purchase prices. If the market for a financial asset (and for instruments not listed on a stock exchange) is not active, the Company establishes the fair value by using valuation techniques. These techniques include the use of recent transactions contracted with third parties, reference to other instruments that are substantially similar, analysis of discounted cash flows, and pricing models that make maximum use of market inputs and relies as little as possible on entity-specific inputs. ii) Impairment of financial assets The Company assesses of the end of each reporting period whether there is objective evidence that a financial asset or a group of financial assets is impaired. · Assets measured at amortized cost A financial asset or a group of financial assets is impaired and impairment losses are incurred only if there is objective evidence of impairment as a result of one or more events that occurred after the initial recognition of the asset (a “loss event”) and such loss event (or events) has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reliably estimated. The criteria used by CSN to determine whether there is objective evidence of an impairment loss include: · significant financial difficulty of the issuer or counterparty; PAGE 42 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 · a breach of contract, such as default or delinquency in interest or principal payments; · the issuer, for economic or legal reasons relating to the borrower’s financial difficulty, grants to the borrower a concession that the lender would not otherwise consider; · it becoming probable that the borrower will enter bankruptcy or other financial reorganization; · the disappearance of an active market for that financial asset because of financial difficulties; or · observable data indicating that there is a measurable decrease in the estimated future cash flows from a portfolio of financial assets since the initial recognition of such assets, although the decrease cannot yet be identified with the individual financial assets in the portfolio, including: - adverse changes in the payment status of borrowers in the portfolio; - national or local economic conditions that correlate with defaults on the assets in the portfolio. The amount of the loss is measured as the difference between the carrying amount of the amount and the present value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the original effective interest rate of the financial asset. The carrying amount of the asset is reduced and the amount of the loss is recognized in the income statement. If a loan or held-to-maturity investment has a variable interest rate, the discount rate to measure an impairment loss is the current effective interest rate determined pursuant to the contract. As a practical expedient, the Company may measure impairment on the basis of an instrument’s fair value using an observable market price. If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized (such as an improvement in the debtor’s credit rating), the previously recognized impairment loss is reversed and recognized in the consolidated income statement. · Assets classified as available-for-sale In the case of equity securities classified as available-for-sale, a significant or prolonged decline in the fair value of an investment in an equity instrument below its cost is also objective evidence of impairment. Determining what is considered a “significant” or “prolonged” decline requires judgment. For this judgment we assess, among other factors, the historical changes in the equity prices, the duration and proportion in which the fair value of the investment is lower than its cost, and the financial health and short-term prospects of the business for the investee, including factors such as: industry and segment performance, changes in technology, and operating and financial cash flows. If there is any of this evidence of impairment of available-for-sale financial assets, the cumulative loss—measured as the difference between the acquisition cost and the current fair value, less any impairment loss on the financial asset previously recorded in profit or loss—is reclassified from shareholders' equity and recognized in the income statement. Impairment losses recognized in the income statement as available-for-sale instruments are not reversed through the income statement. CSN tested for impairment its available-for-sale investment in Usiminas shares (see note 13). iii) Financial liabilities Financial liabilities are classified into following categories: measured at fair value through profit or loss and other financial liabilities. Management determines the classification of its financial liabilities at the time of initial recognition. · Financial liabilities measured at fair value through profit or loss Financial liabilities at fair value through profit or loss are financial liabilities held for trading or designated as at fair value through profit or loss. PAGE 43 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Derivatives are also classified as trading securities, and thereby are classified so, unless they have been designated as effective hedging instruments. · Other financial liabilities Other financial liabilities are measured at amortized cost using the effective interest method. The Company holds the following non-derivative financial liabilities: borrowings, financing and debentures, and trade payables. · Offsetting financial instruments Financial assets and financial liabilities are offset and the net amount is reported in the balance sheet when there is a legally enforceable right to set off recognized amounts and the intention to either settle them on a net basis or to realize the asset and settle the liability simultaneously. iv) Derivative instruments and hedging activities · Derivatives measured at fair value through profit or loss Certain derivative instruments do not qualify for hedge accounting. Changes in the fair value of any of these derivative instruments are immediately recognized in the income statement under “Finance income” and “Finance costs”. Even though the Company uses derivatives for hedging purposes, it does not apply hedge accounting. · Foreign exchange gains or losses on foreign operations Gains and losses accumulated in shareholders' equity are included in the income statement when the foreign operation is partially disposed of or sold. (x) Segment information An operating segment is a component of the Group committed to the business activities from which it can obtain revenues and incur expenses, including revenues and expenses related to transactions with any other components of the Group. All the operating results of operating segments are reviewed regularly by the Executive Officers of CSN to make decisions regarding funds to be allocated to the segment and assessment of its performance, and for which there is distinct financial information available (see Note 26). (y) Government grants Government grants are not recognized until there is reasonable assurance that the Company will comply with the conditions attaching to them and that the grants will be received, when they will be recognized in profit or loss on a systematic basis over the periods in which the Company recognizes as expenses the related costs the grants are intended to compensate. The Company has state tax incentives in the North and Northeast regions that are recognized in profit or loss as a reduction of the corresponding costs, expenses and taxes. (z) New and revised pronouncements adopted for the first in the year beginning January 1, 2013 The adopted for the first time certain standards and revised amendments that require the presentation of the corresponding amounts. These include CPC 36 (R3) “Demonstrações Consolidadas”, equivalent to IFRS 10 Consolidated Financial Statements , CPC 19 (R2) “Negócios em Conjunto”, equivalent to IFRS 11 Joint Arrangements , and CPC 45 “Divulgação de Participações em Outras Entities”, equivalent to IFRS 12 Disclosure of Interests in Other Entities . PAGE 44 of (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 The new and revised pronouncements that have had a material impact on the Company’s financial statements and, consequently, resulted in the restatement of the amounts, are described in Note 3. Other new and revised pronouncements and interpretations adopted for the first time in 2013 include: CPC 26 (R1) “ Apresentação das Demonstrações Contábeis ”, equivalent to IAS 1 Presentation of Financial Statements ; CPC 33 (R1) “ Benefícios a Empregados ”, equivalent to IAS 19 Employee Benefits ; CPC 46 “ Mensuração do Valor Justo ”, equivalent to IFRS 13 Fair Value Measurement ; CPC 40 (R1) “ Instrumentos Financeiros: Evidenciação ”, equivalent to IFRS 7 Financial Instruments: Disclosures ; CPC 35 (R2) “ Demonstrações Separadas ”, equivalent to IAS 27 Consolidated and Separate Financial Statements ; CPC 18 (R2) “
